Title: Buckner Thruston to James Madison, 13 February 1833
From: Thruston, Buckner
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Washington
                                
                                13th. February 1833.
                            
                        
                        I rashly offered, when I had the pleasure of visiting you last September, to send you a latin Epitaph on
                            those illustrious men, John Adams and Thomas Jefferson, without reflecting, that I might expose a very crude performance,
                            to the eyes of a very competent judge of such compositions: Having lent the pamphlet to a friend, I only received it back
                            this day: I now acquit myself of my promise.
                        It happened, when Mr. Adams died, I had been for some few years engaged in perusing some of the Roman poets
                            and historians, and had not only revived, but much improved my knowledge of their language, acquired at various schools in
                            my youth; the coincidence of the death of two such men on such a day, made a strong impression on my mind, that this
                            wonderful event was not the result of chance only, but that it might be a signification of divine favour, towards our
                            free and happy government; the death of Mr. Monroe since, on the same auspicious day, has much strengthened this
                            impression; I have accordingly expressed this sentiment, in the last paragraph of the epitaph.
                        Be pleased Sir, to consider my epitaph, as a small appendage to the memoir, at the end of which it is
                            printed, at the instance of Judge Cranch; who was engaged, at the time I wrote my epitaph, in composing his memoir, and
                            asked my permission to annex it thereunto. I dare say you will find the Memoir interesting enough, to compensate for the
                            little interest, which the epitaph may afford. The dead languages are so little cultivated in our country, that I have met with no one, who could give a
                            competent opinion of the latinity of the epitaph, and therefore it may be verily, but very indifferent latin: there are
                            however, five lines towards the middle, which I think not bad, both as to the language and the sentiment: they begin with
                                "Dignitas valdè &ca. and end with "liberorum" Whether the epitaph be in the lapidary style and form is also
                            questionable.
                        Mr. Clay’s bill "To modify the act of 14 July 1832" (the tariff act) is likely I think to be the instrument
                            of restoring harmony, between the Genl. Govt. and south Carolina: I was in the Senate, when he introduced it, and
                            witnessed the favor with which it was received by all, who were not actually committed by their previous speeches, in
                            support of the proclamation and the Message of the President, on the subject of the collection of the duties in South
                            Carolina. Those Executive measures, are daily losing ground in Congress, and will I believe, cost the President more loss
                            of popularity, than every other act of his put together, since he became chief magestrate. The prevailing opinion here is,
                            that a yielding and conciliatory course towards So. Carolina, is the only proper one.
                        I am really happy to hear from Mr. Cutts, that your health is much improved: wishing you a continuance of
                            good health, and of life, so long as it may be comfortable and desireable, I am Sir with the greatest respect your obt.
                            Servt.
                        
                            
                                B. Thruston.
                            
                        
                    P. S. Mrs. Thruston and my daughter, unite with me, in tendering to Mrs. Madison, our best respects, and grateful
                            recollections of her hospitality.                        
                            B. T.
                            
                        